EXHIBIT 10.2




20 May 2019






Melissa Cougle


Dear Melissa:
We are pleased to extend an offer of employment to you for the position of
Senior Vice President and Chief Financial Officer (“CFO”) of Frank’s
International, N.V., a limited liability company organized under the laws of the
Netherlands (the “Company”) and of Frank’s International, LLC, a Texas limited
liability company (the “Employer”). This offer of employment is conditioned upon
your satisfactory completion of certain requirements, as more fully explained in
this letter. Your employment is subject to the terms and conditions set forth in
this letter. All benefits described in this letter are subject to and controlled
by the applicable plans for such benefits and any terms and conditions stated in
such plans.
Duties
In your capacity as CFO, you will perform duties and responsibilities that are
commensurate with your position and such other duties as may be assigned to you
from time to time. You will be a member of the senior leadership team. You agree
to devote your full business time, attention, and best efforts to the
performance of your duties and to the furtherance of the Company’s and the
Employer’s interests. Notwithstanding the foregoing, nothing in this letter
shall preclude you from devoting reasonable periods of time to charitable and
community activities, managing personal investment assets and, subject to Board
approval (which will not be unreasonably withheld), serving on boards of other
companies (public or private) not in competition with the Company or the
Employer, provided that none of these activities interferes with the performance
of your duties hereunder or creates a conflict of interest.
Location
Your principal place of employment shall be at our U.S. headquarters in Houston,
Texas, subject to business travel as needed to properly fulfill your employment
duties and responsibilities.
Start Date
Subject to satisfaction of all of the conditions described in this letter, your
anticipated start date is 29 May 2019.
Base Salary
In consideration of your services, you will be paid an initial base salary of
$360,000 on an annualized basis, subject to periodic review and payable in
accordance with the standard payroll practices of the Employer, subject to all
withholdings and deductions as required by law.
Annual Bonus
During your employment, you will be eligible to participate in the Employer’s
annual short-term incentive program, which shall provide you with an opportunity
to receive an annual, calendar-year bonus, based on corporate and individual
performance criteria as may be determined by the Employer. It is expected that
your target bonus opportunity will be 100% of your base salary. You must remain
continuously employed through the bonus payment date to be eligible to receive
an annual bonus payment for a calendar year. Your eligibility for the 2019
calendar year will be pro-rated.


10260 Westheimer Road, Suite 700
Houston, Texas 77042
281-966-7300 Telephone
800-827-6020 Toll Free
281-558-7883 Fax
www.franksinternational.com

--------------------------------------------------------------------------------




Equity Grants
During your employment, you will be eligible to receive annual grants of
equity-based incentive awards under the Company’s Long-Term Incentive Plan
(“LTIP”), based on annual equity allocations determined by the Board (or a
designated committee thereof). It is expected that your annual LTIP awards will
have an aggregate value on the grant date equal to 100% of your base salary
(determined without regard to vesting criteria), which may include
performance-based vesting criteria in addition to a time-based vesting schedule.
In addition to the above-referenced LTIP awards, concurrent with your Start
Date, you will receive an initial LTIP award valued at $270,000, in time-based
restricted stock units (the “Initial LTIP Award”). The Initial LTIP Award will
vest in three equal annual tranches over a three-year period, based on your
continued service through each vesting date. You may review the applicable plan
and grant agreement for more information on the terms and conditions which
apply.
Benefits and Perquisites
You will be eligible to participate in the employee benefit plans and programs
generally available to other comparable employees of the Employer, including but
not limited to group medical, dental, vision, and life insurance, disability
benefits, retirement plans, an employee stock purchase plan, an executive
severance plan, and a change-in-control severance plan, in each case subject to
the terms and conditions of such plans and programs. You will be entitled to
four weeks of paid vacation annually. You will also be entitled to the fringe
benefits and perquisites that are made available to other comparable employees
of the Employer, each in accordance with and subject to the eligibility and
other provisions of such plans and programs. You are eligible to participate in
the benefits described in this section the first of the month following thirty
days of employment. The Company and the Employer reserve the right to amend,
modify, or terminate any benefit plans or programs at any time and for any
reason.
Stock Ownership Guidelines
In your position with the Company, you will be required to comply with the
Company’s Stock Ownership Guidelines applicable to members of the Board,
officers and other senior leadership. A copy of these guidelines has been
enclosed for your reference.
At-Will Employment
Your employment with the Employer will be for no specific period of time.
Rather, your employment will be at-will, meaning that you or the Employer may
terminate the employment relationship at any time, with or without cause, and
with or without notice and for any reason or no particular reason. Although your
compensation and benefits may change from time to time, the at-will nature of
your employment may only be changed by an express written agreement signed by an
authorized officer of the Employer.
Severance Plans and Participation Agreements
The Company maintains an Executive Retention & Severance Plan and an Executive
Change-in-Control Severance Plan for officers and other key personnel in the
event that the Company is acquired. The provisions of these plans are set forth
in the Plan documents and the related Participation Agreements and will be the
same as those terms currently in effect for other officers of the Company, which
require that the executive agree to certain restrictive covenants (including a
non-compete) for the period of employment with the Employer and ending one year
following termination of employment. A copy of the applicable plans and
participation agreements have been enclosed for your review.


10260 Westheimer Road, Suite 700
Houston, Texas 77042
281-966-7300 Telephone
800-827-6020 Toll Free
281-558-7883 Fax
www.franksinternational.com

--------------------------------------------------------------------------------




Governing Law
This offer letter shall be governed by the laws of Texas, without regard to
conflict of law principles.
Contingent Offer
This offer is contingent upon:
(a)    Verification of your right to work in the United States, as demonstrated
by your completion of an I-9 form upon hire and your submission of acceptable
documentation (as noted on the I-9 form) verifying your identity and work
authorization within three days of your Start Date. For your convenience, a copy
of the I-9 Form’s List of Acceptable Documents is enclosed for your reference.
(b)    Satisfactory completion of reference checks, a background check, drug
testing, and other applicable employment screening procedures.
(c)     Approval of your hire by the Compensation Committee, as designated by
the Company’s Board of Directors.
This offer will be withdrawn if any of the above conditions are not satisfied.
On your Start Date, you will be required to execute certain agreements with the
Company and/or Employer, including a U.S. Employee Confidentiality and
Restrictive Covenant Agreement (enclosed with this letter), as well as
certifications acknowledging various company policies, such as our Code of
Business Conduct and Ethics, Conflicts of Interest Policy, Anti-Bribery Policy,
Global Travel and Entertainment Policy, and Acceptable Use Policy. Your
employment with the Employer requires your certifications acknowledging these
policies and your full compliance with these policies.
Representations
By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-disclosure, non-competition,
non-solicitation, or other work-related restrictions imposed by a current or
former employer or under applicable law. You also represent that you will inform
the Employer about any such restrictions and provide the Employer with as much
information about them as possible, including any agreements between you and
your current or former employer describing such restrictions on your activities.
You further confirm that you will not remove or take any documents or
proprietary data or materials of any kind, electronic or otherwise, with you
from your current or former employer to the Company or the Employer without
written authorization from your current or former employer, nor will you use or
disclose any such confidential information during the course and scope of your
employment with the Employer. If you have any questions about the ownership of
particular documents or other information, you should discuss such questions
with your current or former employer before removing or copying the documents or
information.


10260 Westheimer Road, Suite 700
Houston, Texas 77042
281-966-7300 Telephone
800-827-6020 Toll Free
281-558-7883 Fax
www.franksinternational.com

--------------------------------------------------------------------------------




We are excited at the prospect of you joining our team. If you have any
questions about the above details, please call me immediately. If this Offer
Letter correctly sets forth the terms of our agreement, please sign and return
this Offer Letter, whereupon it shall become our binding agreement. We would
appreciate a written response no later than 24 May 2019. If you do not accept
the offer by this date, the offer will expire.
We look forward to hearing from you.


Sincerely,


Michael C. Kearney
Chairman, President, and Chief Executive Officer


/s/ Michael C. Kearney






Acceptance of Offer
I have read, understood and accept all the terms of the offer of employment as
set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied that are not set forth expressly in the
foregoing letter, and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.
This offer does not change any existing confidentiality, non-competition, or
non-solicitation obligations under any agreement or law.


/s/ Melissa Cougle
 
May 24, 2019
 
Melissa Cougle
 
DATE
 





10260 Westheimer Road, Suite 700
Houston, Texas 77042
281-966-7300 Telephone
800-827-6020 Toll Free
281-558-7883 Fax
www.franksinternational.com